Title: II. Winthrop Sargent’s Journal, 4–18 May
From: Sargent, Winthrop
To: 


    
     [Philadelphia, 4–18 May 1784]
    
    Tuesday the 4th of May. 1784.
    ⟨Assembled at the City Tavern, & after choosing a committee of three to examine the credentials of gentlemen who should present themselves as delegates to the General Meeting, adjourned till 9 o’clock tomorrow morning:—⟩
    [Wednesday, May 5th, 1784.] Convened at nine:—Reced the report of the committee, as follows;
    Properly elected for
    N. H. Henry Dearborn.
    Massachusetts. Henry Knox, Rufus Putnam, David Cobb, William Hull, Winthrop Sargent.
    Rhode Island Nathl Greene, James Vernom, Jeremiah Olney, Daniel Lyman, Samuel Ward.
    Connecticut Samuel H. Parsons, Jedediah Huntington, Heman Swift, David Humphreys, Jonathan Trumbul.
    New York. Phillip Cortland, Wm S. Smith, Nicholas Fish, James Fairlie.
    N. J. Elias Dayton, David Brearly, Jonathan Dayton, Aaron Ogden.
    P[ennsylvania] John Dickinson, Stephen Moylan, Thomas Robinson, Thomas B. Bowen, Abraham G. Claypole.
    
    D[elaware] James Tilton, James Moore.
    M[aryland] Wm Smallwood, Otho H. Williams, Nathl Ramsay, Wm Paca.
    V[irginia] George Wheedon, Wm Heth, Henry Lee, James Wood.
    N. C. Reading Blount, Archibald Lyghtle, Griffith J. McRee.
    S. C. Wm Washington, Walton White, Lewis Morris, George Turner.
    G[eorgia] John S. Eustace, Alexr D. Cuthbert, John Lucas, James Feilds.
    ⟨General Washington, president genl and Gen. Knox, treasurer, beged leave to resign their offices. The President was then requested to resume his seat as a temporary appointment for the whole business of this general meeting; & Major Turner was desired to attend to the duty of scribe: After which we resolved ourselves into a committee of the whole, Col. Ramsay in the chair, and the institution was read, agreeably to the general resolution. The President then arose—express’d the opposition of the state of Virginia and other states—observed that it had become violent and formidable, and call’d for serious consideration; desired of the members of the several states to declare the ideas which prevail’d in their country’s with regard to our Institution, and the various manners which they had pursued to obtain this knowledge. Connecticut, by Colo. Humphreys; a very⟩ general disapprobation of the People—⟨Masstts, by General Knox; express’d⟩ similar sentiments—with this difference that some very sincerely wish its Existence, but with alterations material. ⟨New York by Colo. Smith;⟩ declared no opposition.⟨Delaware, by Mr. Tilton⟩ inform’d that the principal and indeed only Enemies of the Cincinnati were amongst the Class of people denominated Tories. ⟨Colo. White, from South Carolina,⟩ gave it as his opinion, that almost all the various Classes in the State from whence he came were opposed to the Institution in its present form—⟨Georgia, by Major Cuthbert,⟩ declared the very opposite—⟨Captn Dayton arose and inform’d the meeting that he did not know the sentiments⟩ of the People generally in the State of ⟨Jersey, but that it was the determination of the Society to preserve and support its dignity. Pennsylvania, by Governor Dickison;—as⟩ an objection of the People’s, pointed out the hereditary part—⟨New Hampshire, by Colo. Dearbourne, declar’d⟩
     
     that the opinions of the State were very generally in opposition to the Institution on its present Establishment.
    ⟨The President General arose, and acknowledged the information⟩ from all the States—endeavoured to prove the disagreeable consequences which would result to the Members of the Cincinnati from preserving the Institution in its present form—illustrated the force & strength of opposition to it in a variety of examples—supported by his own knowledge, & ⟨informations from confidential friends⟩—proposed as the most exceptionable Parts & that required alterations in their very essence—the following—Viz—⟨the hereditary part—interference with politicks—honorary members—increase of funds from donations, and the dangers which would be the result to community from the influence they would give us⟩—declared that was it not for the connection which we stood in with very distinguished Foreigners in this Institution he would propose to the Society to make one great Sacrifice more to the World & abolish the Order altogether—the Charitable Part excepted—That considering the Connection which we stood in with France—the particular situation which our Society had placed some of their Officers ⟨he was willing, provided we could fall on a middle way, that would neither lead us to the displeasing of them or encouraging the jealousies and suspicicions of our countrymen, to adopt it—But he doubted if this was possible, and if it should so appear on a full investigation he was determined at all events to withdraw his name from amongst us.
    The General here in confidence introduced a report of a Committee of Congress that no persons holding an hereditary title or order of nobility should be eligible to citizenship in the new state they are about to establish, and declared that he knew this to be levelled at our Institution—that, our friends had prevented it from passing into resolution, till the result of this meeting should be known; but if we do not make it conformable to their sense of republican principles we might expect every discouragement and even persecution from them and the states severally—That 99 in a hundred would become our violent enemies.
    Here the General introduced a private letter from the Marquis Lafayette, objecting to the hereditary part of the Institution, as repugnant to a republican system, and very exceptionable.
    
    Jersey and New York take the matter up on this letter, and in the strongest terms oppose the entire abolition of the hereditary rights and honors of the Society.⟩
    Committee rose—President resum’d his Seat & the Chairman reported to have made some Progress in the Business before the Committee—beg’d Leave to sit again at 9 Clock to-Morrow Morng—to which time this meeting stands adjournd.
    Thursday, May the 6th, 1784.
    Met according to adjournment—The Proceedings of the preceding Day were read—Order of the Day moved for & the Meeting resolved into a Committee of the whole—a private Letter ⟨was introduced by General Knox, from the Chevalier General Chateuxleau, the sentiment of which seem’d opposed to the hereditary part of the Institution of Cincinnati. General Washinton arose and again oppos’d this part as peculiarly obnoxious to the people. In a very long speech and with much warmth and agitation he express’d himself on⟩ all the Parts of the Institution ⟨deem’d exceptionable,⟩ & reiterated his Determination ⟨to vacate his place in the Society if it could not be accomodated to the feeling and pleasure of the several States —New York spoke in favor of the present form of Institution—as perfectly consonant with the feelings of the people of their State.⟩
    A final Report of the Committee being resolved the President resumed his seat & the Chairman reported that the Committee of the whole had taken into consideration the Institution of the Society of the Cincinnati & were of opinion, that it ought to be revised & amended:—submitted for the Determination of the Meeting—whereupon ’twas resolved that a Committee, to consist of one Member from each State should be immediately appointed for this Purpose—The Ballots being taken by States (which is the mode of Voting determined in this Meeting) the following Election is declared duly made, viz.:
    New Hampshire Col. Dearbourne
    Massachusetts Genl Knox
    Rhode Island—
    Connecticut—Col. Humphreys
    New York—Col. Smith
    New Jersey Cheif Justice Brearly
    Delaware Doctor Tilton
    Pennsylvania Governer Dickison
    
    Maryland General Smallwood
    Virginia General Wheedon
    South Carolina Col. Washington
    North Carolina—Major Blount
    Georgia Major Cuthbert—
    The Committee proceeded to Business—& House to the Reading of sundry Letters & Papers before them respecting the Society—some of which are refered to the Committee as connected with the Institution immediately & very materially.
    A number of Papers address’d to this Society being in the French Language a Committee is to be appointed to translate them—Genl Moylan & Genl Williams the Committee—They are desired to translate all the French & arrange them & other Papers properly for the Attention of this Meeting—adjourn’d to the Hour of 12 to Morrow Morng—
    Friday May the 7th
    Met agreeable to Adjournment—Major Blount a Delegate from North Carolina attended, produced his Credentials & took a seat with the committee of Revision—
    The Committee for translating & arranging the Papers report that they have made some Progress & ask further Time for completing their Business: lay the Letters & Papers which are ready for Inspection before the Meeting—
    The Committee for revising & amending the Institution also report—that they have made some Progress & ask Permission to sit again—
    The Meeting proceed to the Reading of Papers laid before them respecting the Society—
    Resolved that the President General have a Right “ex officio” to attend all Committees—debate & Vote—Adjourn’d to 12 oClock to Morrow—
    Saturday Morning [8 May]
    Assembled agreeable to the Adjournment of yesterday—Entered on the Reading of the Papers address’d to the Society, in the Order they were laid before the Meeting— Major Turner temporary Scribe to the Society begs Leave to resign which being granted Col. Trumbull is elected to that Office—
    The Committee appointed to revise & amend certain Matters & things in the Institution of the Society of the Cincinnati report
     
     that they have finished their Business & and beg leave to lay their Proceedings before the meeting—Resolved, that they be read & lay on the table.
    The Committee for arrangement of the Papers report that they have ready for inspection of the Meeting a part which they wish to lay on the table—& ask to sit again—
    Resolved that this general Meeting will on Monday next go into a Committee of the whole, to take into Consideration the Alterations & Amendments of the Institution of the Society of the Cincinnati as proposed & reported by the Committee appointed for that purpose. Adjourned to Monday morning, at 9 o’clock.
    The following is the form of the Institution, agreeable to the Alterations and Amendments proposed.
    
     
      
       1st It having pleased the Supreme Governor of the Universe in the disposition of human affairs, to cause the separation of the Colonies of North America from the domination of Great Britain, & after a bloody conflict of eight years, to establish them free, Independant, & Sovereign States, connected by alliances, founded on reciprocal advantage, with some of the great Princes & Powers of this Earth. Therefore—Gratefully to commemorate this vast event—to continue the mutual Friendships which have been formed under the pressure of common danger and in many instances cemented by the blood of the parties, & to inculcate the great social duty of laying down in peace the Arms assumed for public defence, by forming an Institution which recognizes that sacred and most important principle, and to effectuate those substantial acts of Beneficence dictated by the spirit of Brotherly kindness towards those Officers & their families, who unfortunately may be under the necessity of receiving them:
       The Officers of the American Army do hereby in the most solemn manner associate, constitute & combine themselves into one society of Friends—having generally been taken from the citizens of America & holding in high veneration the Character of that illustrious Roman, Lucius Quintius Cincinnatus, whose example they follow by returning to their Citzenship, think, they may with propriety denominate themselves—The Society of the Cincinnati—
       2d The Society shall be governed by the following rules & obligations—
       3d All the Commissioned Officers of the Continental Army and Navy, as well those who have resigned with honour after three years service in the capacity of Officers, or who have been deranged by the resolutions of Congress upon the several reforms of the Army; as
        
        those who shall have continued to the end of the War, have the right to become parties to this Institution; provided that they subscribe one month’s pay, and sign their names to the general rules in their respective State Societies on or before the fourth day of July, 1784—Extraordinary cases excepted, The rank, Time of service, resolutions of Congress by which any have been deranged, and places of residence, must be added to each Name—
       4th Those Officers who are foreigners, not resident in any of the States, will have their names enrolled by the Secretary General, and are to be considered as members in the societies of any of the State in which they may happen to be—
       5th The General society will for the sake of frequent communications be divided into State Societies, and those again into such districts as shall be directed by the State Society—
       6th The Societies of the districts to meet as often as shall be agreed upon by the State Society; those of the States annually on such days and at such places as they shall find expedient; and the General society on the first Monday in May, annually, so long as they shall deem necessary, and after wards at least once in every three years—
       7th The State Societies will consist of all the members residing in each State respectively, and any member removing from one State to another, is to be considered in all respects as belonging to the Society of the State in which he shall actually reside—
       8th The State Societies to have a President, Vice President, Secretary, Treasurer & assistant Treasurer, to be chosen annually by a Majority of votes at the state meeting.
       9th The Meeting of the General society shall consist of its Officers, and a representation from each State society, in number not exceeding five, whose expences shall be borne by their respective state Societies.
       10th In the General meeting, the President, Vice President, Secretary, and assistant-Secretary, shall be chosen to serve untill the next Meeting—
       11th Each State Meeting shall write annually, or oftener if necessary, a Circular Letter to the other State Societies, noting whatever they may think worthy of observation, respecting the good of the Society, and giving information of the Offices chosen for the current year; Copies of these letters shall be regularly transmitted to the Secretary General of the Society, who will record them in a book to be assigned for that purpose—
       12th Each State Society will regulate every thing respecting itself & the societies of the districts, consistent with the general Maxims of the Cincinnati—Judge of the qualifications of the Members who may be
        
        proposed, and expel any Member, who by a conduct inconsistant with a Gentleman and a Man of Honour, or by an opposition to the interest of the Community in general, or the Society in particular, may render himself unworthy to continue a Member.
       13th Each State Society shall obtain a list of its members, and at the next annual meeting, the State Secretary shall have engrossed on parchment two Copies of the institution of the Society, which every member present shall sign, and the Secretary shall endeavour to procure the signature of every absent Member, one of those lists to be transmitted to the secretary general to be kept in the Archives of the Society, and the other to remain in the hands of the State secretary.
       14th From the State lists the Secretary General shall make out at the first General Meeting, a complete list of the whole society, with a Copy of which he will furnish each State secretary.
       15th The Circular Letters which have been written by the respective State societies to each other, and the particular laws, shall be read and considered, and all measures concerted which may conduce to the benevolent Principles of the Society.
       16th In order to form sufficient funds to assist the unfortunate, each Officer shall deliver to the Treasurer of the State society one month’s pay—which shall remain for the use of the State society, the interest only, if necessary, to be appropriated to the relief of the unfortunate.
       17th Donations may be received from members of the Society or others, for the express purpose of forming funds for the uses aforesaid, The interest of these donations to be appropriated in the same manner as that of the month’s pay, Also monies at the pleasure of each member, may be subscribed in the societies of the districts, or the State societies, the whole whereof may be applied by the State society for the relief of the unfortunate members, or their Widows and Orphans.
       18th And in order that there shall be at all times a sufficient number of persons in the society to take care of and manage the funds raised as aforesaid; each member shall have liberty to dispose of by deed or will, to take effect after his decease, his right or share in the said funds which persons so appointed shall have authority to act in managing and applying the interest of the funds agreeably to the principles of the institution. And in case any member should die without having disposed of his right in the said funds; the State society of which he was a member shall have power to elect a fit person in his place for the management thereof, untill charters can be obtained from Legislative authority for more effectively carrying into execution the humane intentions of the Society.
       
       19th The Secretary & Treasurer of the State societies shall once in every year request permission of the Legislature of the State to which they severally belong, to lay before the same their books containing the proceedings of the said Societies, together with accounts of their funds & application thereof, and upon obtaining such permission, shall lay the said Books & accounts before such Legislature accordingly.
       20th The Society shall have an Order, which shall be a bald Eagle of Gold, bearing on its breast the Emblems hereafter described, and suspended by a deep blue Ribbon edged with white, descriptive of the Union of America and France.
       21st The principal figure, Cincinnatus; three Senators presenting him with a sword & other military ensigns; On a field in the background, his wife standing at the door of their Cottage—Near it a plough and instruments of husbandry.
       Round the whole, Omnia Relinquit servare Rempublicam.
       On the reverse—Sun rising; a city with open gates and Vessels intering the port—Fame crowning Cincinnatus with a wreath, inscribed—Virtutis Proemium. Below, Hands joining, supporting a heart, with the motto—Esto perpetua. Round the whole—Societas Cincinnatorum instituta. A.D. 1783.
       22d A Silver Medal representing the emblems to be given to each member of the society, together with a diploma on parchment, whereon shall be impressed the figures of the Order & Medal as above mentioned.
       23d The Society deeply impressed with a sense of the generous assistance this Country has received from France, and desirous of perpetuating the friendships which have been formed, and so happily subsisted between the Officers of the Allied forces in the prosecution of the War, having directed that the President General should transmit the Order of the society to each of the Characters hereafter named, viz:
       His Excellency the Chevalier de la Luzerne, Minister Plenipotentiary.
       His Excellency the sieur Gerard, late Minister Plenitpontentiary.
       Their Excellencies the Count d’Estaing, the Count de Grasse, Count de Barras, The Chevalier Des Touches, Admirals and Commanders in the Navy.
       His Excellency the Count de Rochambeau—Commander in Chief, and the Generals and Colonels in his Army.
       Do now further direct that the President General also transmit the order as soon as may be to his Excellency the Marquis De Vaudreuil, and acquaint him that the Society do themselves the honour to consider him as a Member.
      
     
    
    
    Monday morning, 9 oClock; 10th of May 1784. Met according to adjournment—The Order of the day being moved for, the Society resolved itself into a Committee of the whole—General Smallwood in the Chair—The Institution of the Cincinnati as revised and amended was read generally, and by Paragraphs particularly, that it might be debated on and more fully considered in every Point of View.
    The Sentiments of the Majority of the Meeting appeared opposed to the Institution in its present alterations.
    ⟨The President General most expressly declared against it:gave it as his opinion that the 18th paragraph would be construed as intentional in us to make hereditary the Order, and only an alteration of the terms, but in fact expressing the same designs as held forth in the original Institution. He warmly and in plain language, or by implication seem’d desirous to expunge all the essentials with which the Society was endowed by those from whom it had its origin.⟩
    Resolved, to take the sense of the General Committee of the Meeting on the several Paragraphs of the Institution as revised altered & amended in their order—Upon reading them, it is resolved to recommit all but the 1st—7th 8th 12th & 16th Paragraphs—The President resumed his Seat & the Chairman reported accordingly—The Report accepted by the Meeting & ’tis resolved that the Committee for altering & amending the Institution be excused further Proceedings thereon—Resolved also that a Committee of Five be appointed to take into Consideration the Institution & proposed Amendments & make such alterations as they may deem proper of which they are to report to this Meeting as soon as may be. Elected for this Committee; Governor Dickison—General Knox General Williams, Col. Lee & Col. Smith.
    Laid before the Meeting & read a Letter from Genl Armand & other French officers—(Major L’Enfant particularly) requesting a Representation in this general Meeting or Society —Resolved, that the Consideration thereof be referred to the Committee for attending to Foreign & other Letters & Papers address’d to this Meeting.
    Adjourned till to-Morrow Morng twelve oClock.
    Tuesday 12 oClock [11 May].
    The Society met according to adjournment & went into the Reading of Letters & Papers before them—
    
    The Committee for translating of the French & arranging all the Papers report that they have completed their Business & beg Leave to lay before the Meeting sundry Letters—
    The Committee for altering cer[tain] Matters & things in the Institution report that they have made considerable progress in the Business—shall be able to make a final Report by to-Morrow Morng, & beg Leave to sit till that time—
    Finished Reading all the Letters & Papers addressed to the Meeting & Resolved that they shall lay on the Table Until the final Report of the Committee, for altering & amending certain Matters & Things in the Institution—be made—
    Adjourned till to-Morrow Morning 10 oClock—Wednesday Morning 10 oClock—12th of May—Met agreeable to Adjournment.
    The Committee of five appointed to alter & Amend certain Matters & Things in the Institution of the Society of Cincinnati report—that they have Finished that Business; & lay their Proceedings before the Meeting—A Copy of the Institution as revised, altered & amended is in Page immediately succeeding the Alterations & Amendments as proposed by the Committee from the several States—
    The form of Institution reported by the Committee of Five.
    
     
      
       1st.—It having pleasd the supreme Governor of the Universe to give Success to the arms of our Country & to establish the united States free & independent—Therefore, gratefully to commemorate this Event—to inculcate to the Latest Ages the Duty of laying down in Peace Arms assum’d for public Defence, by forming an Institution which recognizes the most important Principle—to continue the mutual Friendships which commenced under the pressure of common Danger & to effectuate the Acts of Beneficence dictated by the Spirit of brotherly Kindness towards those Officers & their Families who unfortunately may be under the Necessity of receiving them. The Officers of the American Army do hereby constitute themselves into a Society of Freinds & professing the highest veneration for the Character of that illustrious Roman, Lucius Quintius Cincinnatus, denominate themselves the Society of the Cincinnati.
       2d The persons who constitute this Society are all the commissd and Brevet officers of the Army and Navy of the United States who have served three years & who left the service with Reputation—Officers who have been deranged by the several Resolutions of Congress upon the several Reforms of the Army—all such officers who were in
        
        actual service at the conclusion of the War & all the principal staff officers of the Continental Army.
       There are also admitted into this Society the late & present Ministers of his most Christian Majesty to the United States—all the Generals & Colonels of Regiments & Legions of the Land Forces—all the Admirals & Captains of the Navy ranking as Colonels who have cooperated with the Armies of the United States in their Exertions for Liberty & other persons as have been admitted by their respective State Meetings.
       3d The Society shall have a President Vice President—Secretary & assistant Secretary—there shall be a Meeting of the Society at least once in three years on the 1st Monday in May at such Place as the President shall appoint. The said Meeting shall consist of the aforesaid Officers, whose expences shall be equally borne by the State Funds, & a Representation from each State Society—the Business of this general Meeting shall be to regulate the Distribution of surplus Funds—to appoint Officers for the ensuing Term & to conform the laws of State Meetings to the general Objects of the Institution—
       4th The Society shall be divided into State Meetings & each Meeting shall have a President—Vice-President Secretary & Treasurer respectively to be chosen by a Majority of Votes annually The State Meetings on the Anniversary of Independence—They shall concert such Measures as may conduce to the benevolent Purposes of the Society. And the several States Meetings shall at suitable Periods make applications to their respective Legislatures for the Grant of charters.
       5th Any member removing from one State to another, is to be considered in all respects as belonging to the Meeting of the State in which he shall actually reside.
       6th No honorary members shall hereafter be admitted but upon election by the State Meetings, with permission of the Government of the State in which the Meeting is held, nor shall any member be elected but by the Meeting of the State in which he actually resides.
       7th The State Meetings shall judge of the qualifications of its Members, & admonish, or if necessary, expel any one who may conduct himself unworthily.
       8th The Secretary of each State Meeting shall register the names of the Members resident in each State & transmit a Copy thereof to the Secretary of the Society.
       9th In order to form Funds for the Relief of unfortunate Members, their Widows and Orphans each Officer shall deliver to the Treasurer of the State Meeting one month’s pay. & donations may be received from members and others—the Interest of the Pay and Donations, if necessary, to be applied to the purposes before mention’d.
       
       10th No Donations shall be recd but from citizens of the United States—
       11 th The Funds of each State Meeting shall be loaned to the State by Permission of the Legislature & the Interest only annually to be applied for the purposes of the Society—& if in Process of Time, Difficulties should occur in executing the Intentions of the Society—the Legislatures of the several States be requested to make such equitable dispositions as may be most correspondent with the original design of the Institution.
       12th The subjects of his most Christian Majesty, members of this Society may hold meetings at their Pleasure, & may form regulations for their Police, conformable to the Objects of the Institution & to the Spirit of their Government.
       13th The Society shall have an Order, which shall be a Bald Eagle of gold &c., & as expressed in the original Institution, & in the Plan of Amendment proposed by the Committee of the States for revising the Institution which is annexed to these Papers in its order.
      
     
    
    Upon this Report of the Committee & the Reading of the Institution the Meeting resolved itself into a Committee of the Whole—Genl Wheedon in the Chair, & with Freedom debated the Paragraphs as they were severally & repeatedly read. A considerable majority concurred in the 1st 4th 5th 7th 8th 9th 10th 1 ith 12th 13th 14th & 15th—determined to postpone the Consideration of the 2d:—the 3rd and 6th to be recommitted ⟨to the Committee of Five.⟩ The Committee rising report accordingly to the President who resum’d his seat.
    This Meeting resolves to take up the Report of the general Committee to-Morrow Morning at nine oClock to which time it stands adjourned—
    Thursday the 13th of May—Met according to adjournment & the Order of the Day being call’d the Meeting proceeded to the Consideration of the Institution of the Society of the Cincinnati as altered & amended by Paragraphs severally—Confirmed the 1st—made the alterations in the 2d Paragraph as annexed in their Order & page agreeable to the reference.
    The Opinion of the Meeting was taken in Regard to the Admission of Officers of any Individual State to be Parties to the Institution of the Cincinnati, who had served in time and manner proposed—& in the affirmative—notwithstanding that part of the 1st Clause of the 2d Paragraph which appears to Limit the Right to officers of the Army & Navy of the United States collectively—
    
    The 3d Paragraph was confirm’d—4th also with the addition as in page —the 5th approved without any alteration—the 6th expunged—7th 8th 9th 10th 11th 12th 13th & all assented to.
    Resolved that the Institution be styled—The Institution of the Society of the Cincinnati as altered & amended by the general Meeting held at Philadelphia, &c.
    Resolved that a Committee of three be appointed to prepare a Circular Letter to the several State Societies with the Institution as now amended—setting forth the Reasons which induced this Meeting to make the alteration⟨s⟩ Governor Dickinson Cols. Lee and Humphreys the Committee The Institution is referred to the above Committee for critical correction & engrossment.
    Resolved, that all the letters & papers addressed to this Meeting be refered to a Committee of Three to report thereon—Genl Knox, Col. Smith & Genl Williams, appointed—⟨The thirteen States concurred in the Institution as altered, &c. except New York, divided: Smith, for; Fairlie, against; Cortland absent.⟩
    Adjourned till 12 oClock to-Morrow.
    Convened according to adjournment Friday, 14th of May The Committee who were appointed to prepare the Draft of a Circular Letter &c. &c. &c. report that they have made some Progress in their Business & hope to be able to make a final Report by to-Morrow morng—ask Leave to sit again.
    Resolved, that this Meeting will to-Morrow ballot for Officers to the general Society of the Cincinnati.
    The Committee appointed to take into Consideration the Papers and Letters addressed to this Society report that there are some from France & one from Genl Armand that require Answers—others that ought to be refered to the Society in France—Resolved that a Committee of three be appointed to prepare Answers—Gens. Knox & Williams & Col. Smith. Resolved, that this Committee be authorized to confer with Major Lenfant on pecuniary & other matters & act thereon.
    Resolved that a Committee of three be appointed to Draft the Form of a Diploma for the Members of the Cincinnati Major Turner Captains Dayton & Fairlie appointed—Adjourned till to-Morrow morning, 11 oClock.
    Saturday 15th of May—met agreeably to adjournment.
    
    The Committee for preparing Drafts of Letters reported & Laid on the Table a Draft of a Letter to Baron Viominel & one to B. General Armand.
    They also reported that they had received & examined Major L’Enfant’s Account for his Agency in France, which was Laid on the Table.
    On motion, resolved that the officers of his most Christian Majesty’s Army & Navy who have served in America & who were promoted to the Rank of Colonel, are comprehended in the Institution of the Cincinnati as altered and amended.
    The Committee on the Circular Letter & also for correcting & engrossing the Institution reported & Laid on the Table the Draft of a Circular Letter & also the Institution as amended fairly engrossed & corrected.
    On motion the Draft of the Circular Letter having been read Paragraph by Paragraph fully considered & the same unanimously approved—Resolved, that the President of the Meeting be desired to sign & forward a Copy of the same to each of the respective State Meetings—
    A draft of a letter to Baron Viomenel—a draft of one to B. General Bogenville & one to B. Genl Armand having been read & approved are ordered to be transcribed signed & transmitted by the President.
    Ordered that a Committee of Two be appointed to superintend the Printing & publishing in Pamphlet the Circular Letter to the State Societies with the Institution as amended & altered by this Meeting—Mr. Humphreys and Mr. Turner chosen—
    Ordered that the same Gentlemen procure the Circular Letter to be als[o] published—in the most public News Papers.
    Agreeably to the Order of the Day the Members proceeded to ballot for the Officers of the Society for the ensuing term—when the ballots being taken—His Excellency General Washington was unanimously choosen President—Genl Gates was Chosen Vice President —Genl Knox Secretary & General Williams Assistant Secretary—
    Adjourned till Monday next 9 oClock.
    Monday, 17th of May. Assembled agreeable to adjournment—A letter from General Gates was received & read signifying his grateful Acceptance of the Office of Vice President of the Society of the Cincinnati—
    On motion, resolved—That Monsieur D’Tarle, Intendent &
     
     second Officer of the French auxiliary Army & the Chevalier de la Meth Col. by Brevet—also the Count de Sonnovielle;—the Count la Touche—the Count de Kergariou—the Chevalier Ryguille—the Chevalier du Quesne—the Count de Trevalies—the Chevalier Manlivriers—the Chevalier de Vallonge—the Count de Capelles & Captains & Commanders of ships & Frigates of the French Navy who were employed on special Service on the Coast of America & who are mentioned particularly by his Excellency the Minister of France, are entitled by the Spirit and Intention of the Institution to become Members of the Society—
    On particular application by letter from Lt Col. De Bouchet—Resolved—
    That ’tis the Opinion of this General Meeting that Lt-Cl De Bouchet is entitled from his Services to be a Member of the Society of the Cincinnati—
    Several drafts of letters, viz.—One to Chevalier La Luzerne—one to Count Rochambeau & one to Count Barras—one to Count De Estaing & one to Marquis La fayette being read and approved—Ordered, that they be transcribed signed & forwarded by the President—
    A draft of a letter to the Senior Land & Naval Officers & others Members of the Society of the Cincinnati being read was approved & is ordered to be transcribed sign’d and transmitted by the President—
    
     
      
       From the General Meeting held in Philadelphia on the first Monday in May, 1784—To the Senior Land and Naval Officers and others, Members of the Society of the Cincinnati in France.
       Gentlemen
       We, the Delegates of the Cincinnati having judged it expedient to make several material alterations & amendments in our Institution—& having thought it our duty to communicate the Reasons upon which we have acted in a circular Address to the State Societies, do now transmit for your Information—a Transcript of that letter, together with a Copy of the Institution as altered and amended.
       Conscious of having done what Prudence & Love of Country dictated—we are persuaded you will be satisfied with the Propriety of our Conduct when you are informed, our decisions were influenced by a Conviction that some Things contained in our original System might eventually be productive of Consequences which we had not forseen, as well as, by the Current of Sentiments which appeared to prevail amongst our fellow citizens—Under these circumstances we
        
        viewed it as no Proof of Magnanimity to persist in any thing which might possibly be erroneous, or to conteract the Opinion of Community, however founded.
       Nor were we displeased to find the jealous eye of Patriotism watching over those Liberties which had been established by our common Exertions—especially as our Countrymen appear’d fully disposed to do Justice to our Intentions, & to apprehend no Evils but such as might happen in Process of Time, after we, in whom they placed so much Confidence, should have quitted the stage of human action—& we flatter ourselves we felt not less interested in guarding against disastrous Contingencies, in averting present or future political Evils than the most zealous of our Compatriots.
       For us then it is enough that our benevolent purposes of relieving the unfortunate should not be frustrated—that our Friendships should be as immutable as They are sincere & that you have received the Tokens of them with such tender Marks of Sensibility—For you, Gentlemen let it be sufficient that your merits & Services are indelibly impressed upon the Hearts of a whole Nation, & that your Names and Actions can never be lost in oblivion.
       Cherishing such sentiments, & receiprocating all your affections, we pray you will have the goodness to believe, that altho’ nothing could have increasd our friendship—yet by your Alacrity in associating with us you have taken the most effectual Measures for rivetting more strongly those indissoluble Ties. We have the honour, &c, &c.”
      
     
    
    The Committee for preparing the Form of a Diploma reported & lay on the Table the Draft of a Form which being read & considered was approved & is as follows:
    
     
      
       Be it known—that W. L.—is a Member of the Society of the Cincinnati, instituted by the Officers of the American Army at the Period of its Dissolution—As well for the Commemoration of the great Event which gave Independance to North America as for the Laudable Purposes of inculcating the Duty of laying down in Peace Arms assumed for public Defence & uniting in Acts of brotherly Affection, & Bonds of perpetual Freindship the Members constituting the same—
       In Testimony whereof I, the President of the said Society, having hereunto set my hand at Phi. in the State of P——this 18th Day of May, in the Year of our Lord 1784 & in the 8th Year of Independance of the United States—
       G. W——President
       By order,
       J. T. Secretary.
      
     
    
    Major L’Enfant having produced his accompt for his Agency in France—Ordered that a Draft be made on Genl M’Dougal
     
     Treasurer of this Society for the sum of six hundred and thirty Dollars to be paid to Major LEnfant as the Balance of his Accompt.
    On motion, resolved that Major Turner & Capt. Claypole be a Committee to Superintend & procure the Engraving on the Copper Plate brought by Major L’Enfant from France, the written Form of the Diploma, as approved by the Meeting—
    On motion resolved;—That the thanks of this Meeting be presented to Major LEnfant for his great Care & Attention in the Execution of the Business of this Society committed to him to be transacted in France—
    Resolved, that a Committee of three to revise & correct the Proceeding of this Meeting & to make out the Extracts necessary to be sent to the Society in France & to the several State Societies—Members chosen were Genl Williams, Col. Trumbul & Col. Heth.
    Ordered that the Committee for procuring the written Form of the Diploma to be engraved on the Plate do, when the same is executed deliver the Copper Plate into the Hands of the Secretary or his Assistant to be placed in the Archives of the Society.
    Adjourned till to-Morrow, 9 oClock Previous to this adjournment ⟨the matter of wearing the badge of our Order was agitated, as to time and place when it would be proper: and it appeared fully to be the sense of the Meeting that it should not be ostentatious and in common; and only on days of convention to commemorate the Institution, or when we were to attend the funeral of some deceased Member. Though no vote was called or taken (as it was thought improper so to do), yet this was understood to be a general sentiment, and meant for the government of every Member of the Cincinnati while residing in this country. In France, it is supposed that a different practice would prevail, and as the Bald Eagle is there held in high estimation, that it will generally be worn by Americans on their travels through that country:—at least, by all those who may be desirous of this distinction.⟩
    Tuesday, the 18th of May Assembled agreeably to adjournment—
   